Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
In the first clause of claim 8, the words “transmitting, by the mobile device and to a server” should be rewritten as follows:  “transmitting, by the mobile device 
Appropriate correction is required.  Examiner will examine the merits of claim 8 based on the foregoing changes.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jager (US 2018/0114448)).
	Regarding claim 1, Jager teaches a method for geofencing an unmanned aerial vehicle; (see Jager at Figure 1, which depicts an unmanned aerial vehicle (UAV).   Also, see Jager, at [0003-0004], which discloses that a remote controlled aerial vehicle must, in general, avoid flying into prohibited areas, for example high-security areas, private property areas, areas in which flying presents a possible danger, and the like (collectively referred to herein as "no-fly zones" or "NFZs") and that accordingly, there is a need for the UAV to be able to navigate around or otherwise avoid crossing an NFZ threshold or virtual wall without requiring the explicit actions or input from a user.  Jager, at [0002], describes that the disclosure generally relates to the field of remote controlled aerial vehicles, and in particular to the navigation of aerial vehicles in proximity to virtual walls and no-fly zones.  Examiner maps the use of virtual walls to avoid an unmanned aerial vehicle from crossing into a no-fly zone to the recited geofencing.)
receiving, by a mobile device, one or more control inputs to the unmanned aerial vehicle associated with movement of the unmanned aerial vehicle, wherein the one or more control inputs are received by the mobile device prior to transmittal to the unmanned aerial vehicle; (see Jager, at [0029], which discloses that the remote controller 120 may in alternate embodiments be another computing device such as a laptop, smartphone, or tablet that is configured to wirelessly communicate directly through an antenna system with the aerial vehicle to control the aerial vehicle.  Jager, at [0033], further discloses that the remote controller 120 also includes user input devices which may include joystick controllers for controlling the velocity and orientation of the aerial vehicle 110.  Examiner notes that the joystick controllers may provide one or more control inputs.  Examiner maps the remote controller to the mobile device.)
retrieving, by the mobile device, parcel data that identifies geographical boundaries of the land parcel within which the unmanned aerial vehicle is operating; (see Jager, at [0049] in conjunction with Figure 6, which discloses that location information describing geographic boundaries of one or more no fly zones (NFZs) is received from the no fly zone (NFZ) database and that specific NFZs for which location information is received may be selected.)
determining, by the mobile device, a distance between the unmanned aerial vehicle and a boundary of the land parcel; (see Jager, at [0050], which discloses that a 
reducing, by the mobile device, a speed value associated within the one or more control inputs to generate one or more modified control inputs in response to determining that the distance is within a threshold distance; (see Jager, at [0062-0063], which discloses a deceleration zone located within a threshold distance between the aerial vehicle and the nearest point on a virtual wall (i.e., the shortest normal distance).  As further disclosed by Jager, at [0072], velocity scaling factors may be applied in the deceleration zone.  Examiner notes that the speed is reduced in the deceleration zone.)
and transmitting, by the mobile device, the one or more modified control inputs to the unmanned aerial vehicle (see Jager, at [0063], which discloses that the modification is then relayed to the navigation engine 505 of the flight controller in the aerial vehicle.)
Independent claim 9 recites a mobile device that performs the steps recited in method claim 1.  The cited portions of Jager used in the rejection of claim 1 teach the 
Independent claim 17 recites one or more non-transitory machine-readable storage media, when executed by a processor, causes a computing device to perform the steps recited in method claim 1.  The cited portions of Jager used in the rejection of claim 1 teach the steps performed by the execution of the one or more non-transitory machine-readable storage media recited in claim 17.  Therefore, claim 17 is rejected under the same rationale as stated for claim 1 above.
Regarding claim 2, Jager teaches the method of claim 1, where reducing the speed value associated with the one or more control inputs comprises reducing the speed value logarithmically (see Jager, at [0070] in conjunction with Figure 9A, which discloses that while zones of deceleration depicted in FIG. 9A are associated with a linear array of velocity scaling factors with endpoints f1 and f2 equal to 1 and 0 respectively, a zone of deceleration may be described by any set of scaling factors, any scaling distribution, and any endpoints of the zone of deceleration.)
Regarding claim 3, Jager teaches the method of claim 1, wherein reducing the speed value associated with the one or more control inputs comprises reducing the speed value in response to determining that the speed value exceeds a threshold percentage of a maximum velocity of the unmanned aerial vehicle (see Jager, at [0072], which discloses that if the overall maximum velocity of the aerial vehicle 110 is 
Regarding claim 4, Jager teaches the method of claim 1, wherein determining the distance between the unmanned aerial vehicle and the boundary comprises determining a first distance between the unmanned aerial vehicle and a first boundary of the land parcel in one of a roll direction or a pitch direction of the unmanned aerial vehicle; and wherein reducing the speed value associated with the one or more control inputs comprises reducing a first speed value associated with a first control input to generate a first modified control input in response to determining that the first distance is within a first threshold distance (see Jager, at [0070] in conjunction with Figure 9A, which discloses:  components of the velocity vinitial that are perpendicular and parallel to the virtual wall 901 are vf and vs respectively.  Specifically, vf is the component of the initial velocity of the set point of the aerial vehicle 110 that is perpendicular to the nearest virtual wall of the NFZ 900A.  This nearest virtual wall is the virtual wall 901 in FIG. 9A.  Vs is the component of the initial velocity of the set point of f as the roll direction and the component in the direction of vs as the pitch direction.  Jager, at Figure 9A, depicts the two deceleration zones where the outer edge of each zone corresponds to a threshold distance for that zone in either the roll direction or the pitch direction and that a velocity scaling factor is applied to the velocity component perpendicular to the corresponding virtual wall to reduce the speed in that direction.)
Regarding claim 5, Jager teaches the method of claim 4, further comprising: determining, by the mobile device, a second distance between the unmanned aerial vehicle and a second boundary of the land parcel in the other of the roll direction or the pitch direction of the unmanned aerial vehicle; and reducing, by the mobile device, a second speed value associated with a second control input to generate a second modified control input in response to determining that the first distance is within a second threshold distance (see Jager, at [0070] in conjunction with Figure 9A, which discloses:  components of the velocity vinitial that are perpendicular and parallel to the virtual wall 901 are vf and vs respectively.  Specifically, vf is the component of the initial velocity of the set point of the aerial vehicle 110 that is perpendicular to the nearest virtual wall of the NFZ 900A.  This nearest virtual wall is the virtual wall 901 in FIG. 9A.  Vs is the component of the initial velocity of the set point of the aerial vehicle f as the roll direction and the component in the direction of vs as the pitch direction.  Jager, at Figure 9A, depicts the two deceleration zones where the outer edge of each zone corresponds to a threshold distance for that zone in either the roll direction or the pitch direction and that a velocity scaling factor is applied to the velocity component perpendicular to the corresponding wall to reduce the speed in that direction.)
Regarding claim 6, Jager teaches the method of claim 5, wherein the second threshold distance is different from the first threshold distance (see Jager, at [0063], discloses that a threshold distance may be specified within the NFZ database 501, by the virtual wall behavior engine 506, or by the user of the remote controller 102 via the user interface 502; Jager, at [0068], further discloses that each virtual wall of each no fly zone has a corresponding zone of deceleration.  Examiner notes that threshold distance is based on the corresponding zone of deceleration.)
Regarding claim 7, Jager teaches the method of claim 4, further comprising: determining, by the mobile device, a second distance between the unmanned aerial vehicle and a second boundary of the land parcel in the other of the roll direction or the pitch direction of the unmanned aerial vehicle; and wherein transmitting the one or more modified control inputs to the unmanned aerial vehicle comprises transmitting the first modified control input associated with movement of the unmanned aerial vehicle in the one of the roll direction or the pitch direction and a second unmodified control input associated with movement of the unmanned aerial vehicle in the other of the roll direction of the pitch direction in response to determining that the second distance is not within a second threshold distance (see Jager, at [0075] in conjunction with Figure 9A, which describes step 3 (or path 3) as depicted in Figure 9A.  Jager, at [0075], discloses that the component of the velocity of the set point of the aerial vehicle 110 that is parallel to the virtual wall 902 remains the same, but the component of the velocity of the set point of the aerial vehicle 110 that is perpendicular to the virtual wall 902 adheres to a maximum velocity calculated by multiplying the maximum possible velocity of the aerial vehicle 110 by the velocity scaling factor associated with the point along the width of the zone of deceleration at which the set point of the aerial vehicle 110 is located; Examiner notes that the component of velocity that is parallel to virtual wall 902 remains the same and as such, maps this to the second unmodified control input associated with this unchanging velocity.  Examiner notes that the component of velocity that is perpendicular to virtual wall 902 is a function of the scaling factor associated with the point along the width of the zone of deceleration.  Thus, the control input corresponding to the component of velocity that is perpendicular to virtual wall 902 is modified accordingly.  Hence, the 
Regarding claim 8, Jager teaches the method of claim 1, further comprising: transmitting, by the mobile device to a server, location data identifying a current location of the unmanned aerial vehicle; receiving, by the mobile device, the parcel data from the server in response to transmitting the location data of the unmanned aerial vehicle; and storing, by the mobile device, the parcel data to a memory of the mobile device; wherein retrieving the parcel data comprises retrieving the parcel data from the memory of the mobile device (see Jager, at [0049], which discloses that location information describing geographic boundaries of one or more no fly zones (NFZs) is received from an NFZ database and that the NFZs which are selected may be based on the proximity of the aerial vehicle to the NFZs.  Jager, at [0049], further discloses that, for example, NFZs located within a threshold distance of the set point of the aerial vehicle may be selected and received by the remote controller.  Thus, based on the foregoing, Examiner notes that location data identifying the current location of the unmanned aerial vehicle is used to determine which NFZs are selected.  Jager, at [0029], discloses that the remote controller 120 may in alternate embodiments be another computing device such as a laptop, smartphone, or tablet that is configured to wirelessly communicate directly through an antenna system with the aerial vehicle to control the aerial vehicle.  Examiner notes that the remote controller may comprise a 
Claims 10-16 are directed to a mobile device that performs the steps recited in method claims 2-8.  The cited portions of Jager used in the rejections of claims 2-8 teach the steps performed by the mobile device of claims 10-16.  Therefore, claims 10-16 are rejected under the same rationales as stated for claims 2-8 above.
Claims 18-20 are directed to one or more non-transitory machine-readable storage media, when executed by a processor, causes a computing device to perform the steps recited in method claims 4-5 and 7.  The cited portions of Jager used in the rejection of claims 4-5 and 7 teach the steps performed by the execution of the one or more non-transitory machine-readable storage media recited in claims 18-20.  Therefore, claims 18-20 are rejected under the same rationale as stated for claims 4-5 and 7 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/RUSSELL FREJD/
Primary Examiner, Art Unit 3661